IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-77,138-29


                   EX PARTE SENRICK SHERN WILKERSON, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. W08-60213-J(D) IN CRIMINAL DISTRICT COURT NO. 3
                           FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of compelling

prostitution and sentenced to eight years’ imprisonment. The Fifth Court of Appeals affirmed his

conviction. Wilkerson v. State, No. 05-11-00060-CR (Tex. App.—Dallas July 16, 2012) (not

designated for publication).

        Applicant contends, among other things, that the trial court granted his motion for new trial.

The trial court found that there were no controverted, previously unresolved facts and recommended
                                                                                                        2

that we deny this application. We believe that the record is not adequate to resolve Applicant’s

claim.

         Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Patterson, 993
S.W.2d 114, 115 (Tex. Crim. App. 1999). In these circumstances, additional facts are needed. As

we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the

appropriate forum for findings of fact. The trial court may use any means set out in TEX . CODE CRIM .

PROC. art. 11.07, § 3(d).

         If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

         The trial court shall determine whether the factual basis of Applicant’s claim was available

when he filed the -14 application in Dallas County on July 23, 2013. TEX . CODE CRIM . PROC. art.

11.07, § 4(c). The trial court shall then determine whether Applicant’s motion for new trial was

granted; if so, whether this was the product of judicial reasoning and not a clerical mistake; who

signed the motion at a later date; and when it was signed. The trial court shall also make any other

findings of fact and conclusions of law that it deems relevant and appropriate to the disposition of

Applicant’s claim for habeas corpus relief.

         This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall
                               3

be obtained from this Court.



Filed: April 1, 2015
Do not publish